NO. 07-07-0440-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                 DECEMBER 10, 2007

                         ______________________________


                           MORDEL DISHAUN STEBBINS,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                             Appellee


                       _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                    NO. 18286-A; HON. HAL MINER, PRESIDING

                        _______________________________

                               Abatement and Remand

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Mordel Dishaun Stebbins (appellant) filed a notice of appeal from his conviction for

delivery of a controlled substance on October 23, 2007. On the same day, the trial court

filed its certification representing that appellant has the right of appeal. However, the
appellate record reflects that appellant failed to sign the certification pursuant to Texas

Rule of Appellate Procedure 25.2(d) which requires the certification to be signed by

appellant and a copy served on him.

       Consequently, we abate the appeal and remand the cause to the 47th District Court

of Randall County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     whether appellant desires to prosecute the appeal; and

       2.     if appellant desires to prosecute the appeal, to obtain his signature on
              an amended trial court’s certification.

       We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Furthermore, the trial court shall also cause to be

developed 1) a supplemental clerk’s record containing the amended trial court certification,

if any, and 2) a reporter’s record transcribing the evidence and argument presented at the

aforementioned hearing. Additionally, the trial court shall cause the supplemental clerk’s

record to be filed with the clerk of this court on or before January 9, 2008. Should

additional time be needed to perform these tasks, the trial court may request same on or

before January 9, 2008.

       It is so ordered.

                                                 Per Curiam

Do not publish.




                                             2